             Case 1:18-cr-00799-KMW Document 178 Filed 01/16/20 Page 1 of 2
.~
     Benjamin Silverman
     Attorney-at-Law
     224 West 30th St., Suite 302
     New York, New York 10001
     Benjamin@bsilvermanlaw.com
     Fax: 646-843-3938                                                  Tele hone 212-203-8074
                  \DJ ~ ~ ~ Il W~f[Y
                  ~ JAN 1 7 2020 l0                                     USDCSDNY
                  CHAMBERS OF KIMBA M. WOOD
                                                       January 16, 2(   ;yocUMENT
                        U.S .D.J.-S.D.N.Y.
                                                                        ELECTRONICALLY FILED
     ByECF                                                              DOC #: _ _ _- - - r - - ~ -
     Honorable Kimba M. Wood                                            DATE FILED: I/;;;_~ /~O
     United States District Judge
                                                                                         I     •
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

            Re:      United States v. Yang, 18 Cr. 799 (KMW)             MEMOENDORSED-
     Your Honor:

             I represent Luoyi Chen in the above-captioned case and I write with the consent of
     the Government and counsel for all remaining defendants - Jian Biao Zhang, Wenxin
     Duan, and Shuaiqi Wang - respectfully to request a two-month adjournment of the
     motion schedule and trial date. The reason for this request is to permit the parties
     additional time to discuss dispositions and to obtain English translations of recordings of
     the confidential informant and defendants. The translations, which are taking longer than
     anticipated for the Government to produce, are integral to the defense, pretrial motions,
     and trial preparation. At the September 30, 2019 conference, the Court scheduled trial for
     the week of May 2, 2020, and defense motions due on January 13 , 2020. Last month, the
     Court adjourned the due date for defense motions to February 12, 2020.

            All parties are available for a trial beginning on July 13, 20, and 27. I have spoken
     with the Court's law clerk who informs me that July trial dates may be available. The
     Government estimates that a trial will last 1-2 weeks. We also request a corresponding
     adjournment of the motion schedule as follows:

              Defense Motions:                         April 20

              Government Opposition:                   May 18

              Replies (if any):                        May27
        Case 1:18-cr-00799-KMW Document 178 Filed 01/16/20 Page 2 of 2

Hon. Kimba M. Wood
United States District Judge
US. v. Yang
January 16, 2020
Page 2

       Thank you for your consideration of this request.

                                                     Respectfully submitted,

                                                     Isl Benjamin Silverman
                                                     Benjamin Silverman

                                              I C'\. a..Q. ·, ~ t:t.J..j O l-Vl. ~ cA -t,.. J--< \ :::1 I 3   I
cc: AUSA Alexandra Rothman (by ECF)
    AUSA Sebastian Swett (by ECF)          ;;)OJ., o . :::C.      +-   C.O ~ ~ lO t> ~d U ~
    All Counsel of Record (by ECF) --j;('\1\.12 ..f ,iu:.,tu cJ...tt:}.. ~ '1 SM\ l J U. b nt...'1 j
                                                                       1

                                             tl   -pvt:>po~t!- Sp-t-tAlj 'TYltLl                      Aot---o~ .


                                                                             C .... -Z l       -?-D
                                                         SO ORDERED:             . ., i".' i.'
                                                                                   I       r




                                                              KIMBA M. WOOD
                                                                  U.S.D.J.
